PER CURIAM:
In these consolidated appeals, Joseph Ziadeh appeals a district court’s orders (1) denying his motion for temporary injunction and/or in the alternative motion to stay execution of judgment; (2) holding him in civil contempt; and (3) denying his various subsequent motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Ziadeh, No. CR-02-273 (E.D. Va. Mar. 28, 2005; filed June 23, 2005, and entered June 24, 2005; Dec. 22, 2005). We further deny Ziadeh’s motion in No. 05-7512 to vacate the contempt order and deny as unnecessary his petition for certificate of appealability filed in No. 05-6604. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED